Per Curiam.
Jonathan David Bennett was admitted to practice by this Court in 1992 and lists a business address in Camden, New Jersey with the Office of Court Administration. Bennett now applies for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it opposes Bennett’s application due to its improper form.
Notwithstanding AGC’s objections, however, we find that Bennett properly submitted a sworn affidavit. In the opening statement of his affidavit, Bennett acknowledges having “first been duly sworn,” and he later executed the affidavit before a notary public who certified that Bennett personally signed the affidavit in her presence. Accordingly, under the circumstances presented, we are assured that Bennett understood the legal *1450significance of the statements set forth in his affidavit, as well as his obligation to tell the truth (see Collins v AA Truck Renting Corp., 209 AD2d 363 [1994]). Mindful that AGC advances no substantive objection to Bennett’s application, and having determined that he is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation
McCarthy, J.P., Lynch, Devine, Clark and Aarons, JJ., concur.
Ordered that Jonathan David Bennett’s application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Jonathan David Bennett’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Jonathan David Bennett shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.